Citation Nr: 1824373	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  13-21 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel


INTRODUCTION

The Veteran served in active duty in the U.S. Army from February 1992 to August 1998 and from August 2001 to January 2012. The Veteran also served in active duty for training (ACDUTRA) in the U.S. Army Reserve from May 2015 to July 2016.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Caseflow Reader paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

FINDING OF FACT

The Veteran's hypertension requires continuous medication to control it and keep it his diastolic pressure below 100 and his systolic pressure below 160; however, his hypertension has not been manifested by diastolic pressure predominantly 100 or more, nor by systolic pressure predominantly 160 or more.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for hypertension have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 7101 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Rating for Hypertension

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns diagnostic codes (DCs) to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14 (2017).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  Here, the Veteran's service-connected hypertension on appeal has not materially changed and a uniform evaluation is warranted.    

The Veteran is seeking a compensable rating in excess for hypertension.  His hypertension is rated pursuant to 38 C.F.R. § 4.119, DC 7101.  A 10 percent rating is assigned where diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control of the condition.  A 20 percent rating is assigned when diastolic pressure is predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned when diastolic pressure is predominantly 120 or more.  A 60 percent rating is assigned when diastolic pressure is predominantly 130 or more.

The Veteran believes he is entitled to a compensable rating for hypertension.  Specifically, the Veteran and his representative asserts that the Veteran is on continuous medication for his hypertension, and without his medication his diastolic pressure is generally around 100 to 105, and his systolic pressure is generally around 160 to 180.  The Board agrees, and finds that the evidence supports a 10 percent evaluation for his hypertension based on the need for continuous medication to control it.

However, a rating greater than 10 percent is not warranted.  Specifically, there has been no showing of diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more at any time during the appeal period, as required for a 20 percent rating.

For example, the Veteran's treatment records indicated times at which the Veteran reported his own blood pressure from home readings in October 2014.  At these times, he reported his blood pressure was 135/96, 118/70, 142/102, and 134/98.  In July 2016, the Veteran's blood pressure was 122/79.  

In addition to the Veteran's own blood pressure measurements indicated in his treatment records, the medical evidence in the record does not indicate that the Veteran's diastolic pressure is or has been predominantly 110 or more, or his systolic pressure is or has been predominantly 200 or more.  For instance, in January 2012, the Veteran underwent a VA examination in connection with his claim, where his blood pressure was recorded at 110/76, 116/80, and 110/82.  The examiner concluded his hypertension did not impact his ability to work. 

VA treatment records following that examination confirm the Veteran's blood pressure remained predominantly below those levels required for a 10 percent, compensable rating for hypertension.  For instance, in a preventative health screening note, the Veteran's blood pressure was 119/78.  In an October 2014 physician note, the Veteran's blood pressure was 113/78.

The Veteran underwent another VA examination for hypertension in October 2017, where his blood pressure was recorded at 131/87, 136/86, and 122/84, the average blood pressure reading of which was 129/85.  The examiner concluded his hypertension did not impact his ability to work.  The examiner also recommended that the Veteran continued to take medication daily, Lisinopril, and to continue to monitor his blood pressure at home.

As the record demonstrates, the Veteran's diastolic blood pressure has been predominantly below 100 mmHg, throughout the period at issue, while his systolic pressure has been predominantly below 160 mmHg.  As such, the Board cannot but conclude that the criteria for a rating greater than 10 percent under DC 7101 are not satisfied.  

Based on the evidence, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's hypertension for the entire appeal period. 





ORDER

Entitlement to a 10 percent rating for hypertension is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


